ORDER

PER CURIAM.
AND NOW, this 26th day of March, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 4, 2002, it is hereby
ORDERED that GERALD S. SUS-MAN, be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to May 10, 1999, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.